Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Objections and Rejections
1.	All outstanding objections and rejections mailed in the Office action of April 4, 2022 are withdrawn in light of Applicant’s response filed May 10, 2022 and upon further consideration by the examiner.
Election/Restriction
2.	Claims 7, 9, 10, 29, 30 and newly added claims 31-33 are pending.  Claims 9, 10, 29 and 30 were previously withdrawn as drawn to non-elected inventions.  Newly added claims 31-33 fall within the scope of the elected Group I
Claims 7 is directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claim 9 (Group II) is directed to the method of using an allowable product, is hereby joined with elected Group I invention and fully examined for patentability under 37 CFR 1.104. 
Claim 9, directed to a method of using the product, was previously withdrawn from consideration under 37 CFR 1.142.  Claim 9 (Group II) is now rejoined with the invention of Group I (claim 7 and newly added claims 31-33) and the restriction requirement between a product and method of using the product as set forth in the Office action mailed on November 24, 20221 is hereby withdrawn.  
Upon further consideration, it will not result in search burden in examining  previously withdrawn claim 10.  Accordingly, restriction of Group III is also withdrawn.  Accordingly, claims 7, 9, 10 and 31-33 are fully examined for patentability. 
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephonic interview with Thomas Hiesberger on May 11, 2022.
	Claims 29 and 30 are cancelled.
Conclusions
4.	Claims 7, 9, 10 and 31-33 are allowed.
/VINOD KUMAR/Primary Examiner, Art Unit 1663